83253: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19218: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83253


Short Caption:REDDY VS. MEDAPPEAL, LLCCourt:Supreme Court


Related Case(s):83763


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792836Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/27/2021 / Singer, MichaelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMargaret ReddyAndrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


AppellantMax Global, Inc.Andrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


AppellantMohan ThalamarlaAndrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


RespondentMedappeal, LLCZachary T. Ball
							(The Ball Law Group LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


07/19/2022OverdueRehearing PetitionAppellant





Docket Entries


DateTypeDescriptionPending?Document


07/21/2021Filing FeeFiling Fee due for Appeal. (SC)


07/21/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-21093




07/21/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-21096




07/21/2021Filing FeeE-Payment $250.00 from Andrew Wasielewski. (SC)


07/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-21190




07/27/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Michael H. Singer. (SC)21-21696




08/16/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).21-23752




08/26/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-24934




09/02/2021Docketing StatementFiled Respondent's Response to Docketing Statement, Civil Appeals. (SC)21-25650




09/15/2021MotionFiled Appellants' Motion for Stay Pending Outcome of Huneycutt Motion Filed in District Court (REJECTED PER NOTICE ISSUED 09/15/21). (SC)


09/15/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellants' Motion for Stay Pending Outcome of Huneycutt Motion Filed in District Court.  (SC)21-26647




09/15/2021MotionFiled Appellants' Motion for Stay Pending Outcome of Huneycutt Motion filed in District Court. (SC)21-26667




09/15/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-26759




09/30/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. fn1 [In light of this order we take no action on appellants' September 15, 2021, motion to stay the settlement proceedings.] (SC)21-28112




01/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: January 12, 2022. (SC)22-00202




01/12/2022MotionFiled Appellants' Motion To Extend Time To File Transcript Request. (SC)22-01332




01/12/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Second Request). (SC)22-01338




01/19/2022MotionFiled Respondent's Limited Opposition to Appellants' Motion to Extend Time to File Opening Brief-Second Request. (SC)22-01988




01/28/2022Order/ProceduralFiled Order Regarding Motions. Appellants have filed an untimely motion in Docket No. 83253 for an extension of time to file the transcript request form.  The motion is granted as follows. Compliant transcript request form due: 7 days. In Docket No. 83253, appellants have also filed a motion for a second extension of time (60 days) to file the opening brief. The motion is denied. Opening brief and appendix in Docket No. 83253 due:14 days. In Docket No. 83763, appellants have filed a motion to consolidate these appeals. The motion is denied. (SC)22-03018




02/04/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/1/19, 8/6/19, 8/20/19, 12/12/19, 8/27/20, 9/17/20, 11/10/20, 12/8/20, 12/17/20, 4/29/21, 8/19/21, 8/26/21 and 8/31/21.  To Court Reporter: Stacy Ray. (REJECTED PER NOTICE ISSUED 2/4/22) (SC)22-03933




02/04/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-03948




02/04/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/1/19, 8/6/19, 8/20/19, 12/12/19, 8/27/20, 9/17/20, 11/10/20, 12/8/20, 12/17/20, 4/29/21, 8/19/21, 8/26/21 and 8/31/21.  To Court Reporter: Stacy Ray. (SC)22-03964




02/11/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (Third Request) (SC)22-04791




02/14/2022BriefFiled Appellants' Opening Brief.  (STRICKEN PER ORDER 2/17/22).  (SC)


02/15/2022AppendixFiled Appendix to Opening Brief, Vol. 1.  (STRICKEN PER ORDER 2/17/22).  (SC)


02/15/2022BriefFiled Appellants' Opening Brief (Corrected). (SC)22-05111




02/17/2022Order/ProceduralFiled Order.  The clerk of this court shall strike the noncompliant opening brief filed on February 14, 2022.  Appellants filed a corrected opening brief and appendix on February 15, 2022.  The clerk of this court shall strike the appendix filed on February 15, 2022.  Appellant shall have 7 days from the date of this order to file and serve a corrected appendix.   Respondent shall have 37 days from the date of this order to file and serve the answering brief.  (SC)22-05311




02/24/2022AppendixFiled Appellants' Appendix, Vol. 1 (corrected). (SC)22-06139




02/24/2022AppendixFiled Appellants' Appendix, Vol. 2 (corrected). (SC)22-06142




02/24/2022AppendixFiled Appellants' Appendix, Vol. 3 (corrected). (SC)22-06143




02/24/2022AppendixFiled Appellants' Appendix, Vol. 4 (corrected). (SC)22-06144




02/24/2022AppendixFiled Appellants' Appendix, Vol. 5 (corrected). (SC)22-06146




02/24/2022AppendixFiled Appellants' Appendix, Vol. 6 (corrected). (SC)22-06148




02/24/2022AppendixFiled Appellants' Appendix, Vol. 7 (corrected). (SC)22-06152




02/24/2022AppendixFiled Appellants' Appendix, Vol. 8 (corrected). (SC)22-06151




02/24/2022AppendixFiled Appellants' Appendix, Vol. 9 (corrected). (SC)22-06145




03/24/2022BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED 3/25/22) (SC)


03/25/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-09307




03/29/2022BriefFiled Respondent's Answering Brief. (SC)22-09782




04/21/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Reply Brief due: May 12, 2022. (SC)22-12692




05/12/2022BriefFiled Appellants' Reply Brief. (SC)22-15182




05/13/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/17/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19218




07/06/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Petition for Rehearing due:  July 19, 2022.  (SC)22-21215




07/19/2022MotionFiled Appellant's Motion to Extend Time to File Petition for Rehearing. (SC)22-22752




07/20/2022Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)Y22-22843




07/20/2022Post-Judgment PetitionFiled Appellants' Petition For Rehearing. - Duplicate - (SC)22-22844




07/20/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Law Office.  E-Payment Ref. no. 22072025532842. (SC)


07/21/2022Order/ProceduralFiled Order Granting Motion.  Appellants' motion for an extension of time to file a petition for rehearing is granted.  The petition was filed on July 20, 2022.  (SC)22-23000





Combined Case View